OPINION
ODOM, Judge.
Upon his plea of guilty to a jury, the appellant was convicted of the offense of aggravated robbery; punishment was assessed at ten years.
In his sole ground of error appellant alleges:
“The failure to remove Ms. Serena as interpreter and to appoint a new interpreter to translate the questions directed to the defendant and to translate the defendant’s answers to these questions was error.”
Appellant contends that the interpreter did not accurately and correctly interpret *265the testimony from Spanish to English and from English to Spanish.
The record fails to reflect any showing or claim of actual bias by the interpreter; any claim to any specific inaccuracy; nor does it reflect an objection to the interpreter during the trial. We find no reversible error in the record and overrule appellant’s ground of error.
The judgment is affirmed.